Citation Nr: 1014747	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
bilateral pes planus with callosities.  

2.  Entitlement to service connection for low back pain, to 
include as secondary to service-connected bilateral pes 
planus with callosities.

3.  Entitlement to service connection for chronic 
depression/anxiety, to include as secondary to service-
connected bilateral pes planus with callosities.

4.  Entitlement to an initial compensable rating for service-
connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in February 2010.  A 
copy of the hearing transcript is of record and has been 
reviewed.

Other issues adjudicated by the RO in April 2006, and 
subsequently perfected for appeal by the Veteran, were 
withdrawn from appellate consideration by the Veteran at his 
February 2010 hearing.  These issues included those seeking 
service connection for left elbow pain, bilateral blurred 
vision, gastritis, chronic insomnia, and memory loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.

The RO issued a Statement of the Case (SOC) in January 2007.  
Medical evidence associated with the record after January 
2007 is shown to include the report of a VA Functional 
Capacity Evaluation (FCE), conducted in August 2009.  Review 
of the FCE report shows that the Veteran was interviewed, and 
thereafter examined, by a licensed and registered 
occupational therapist (who is also shown to be credentialed 
by the ABDA (American Board of Disability Analysts) and to be 
a clinical laboratory technician).  The report includes 
medical findings pertaining to the Veteran's ankles and back.  
The Veteran's psychiatric state was not examined.

A Supplemental Statement of the Case (SSOC) was not issued, 
and the Veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  The law requires that the RO 
consider the evidence added to the record since the January 
2007 SOC, re-adjudicate the claim, and issue an appropriate 
SSOC.  38 C.F.R. §§ 19.31, 19.37 (2009).  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit(s) sought is 
not made.

During his February 2010 hearing conducted by the undersigned 
at the RO, the Veteran testified that he saw his VA doctor 
every other month, i.e., received VA treatment on a regular 
basis.  See page eight of hearing transcript.  Review of the 
claims file shows that the most recent VA medical treatment 
records on file are - with the exception of the above-
discussed August 2009 FCE report, the report of a VA feet 
examination dated in May 2008, and a January 2008 VA podiatry 
outpatient note (supplied by the Veteran in January 2008) -- 
dated in June 2006.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As these claims are being remanded anyway, all VA medical 
treatment records dated since June 2006 should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).

As concerning the Veteran's three service connection claims, 
it was made clear at the February 2010 hearing that he wished 
to have these claims considered on a secondary basis, to his 
service-connected pes planus with callosities disability.

For informational purposes, the Veteran is here advised that 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


As concerning the current increased rating claim, in which 
the Veteran seeks an initial compensable rating for his 
service-connected pseudofolliculitis barbae, the Board notes 
that, as reported above, VA medical records dated from June 
2006 are to be sought pursuant to this remand.  

The Board also notes that the Veteran was last afforded a VA 
examination for his skin in March 2006.  This is more than 
four years ago.  In some instances, when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In this case, the Veteran testified at his February 2010 
hearing before the Board that he felt a higher rating should 
be assigned since he could shave only every third day, that 
his face became infected, and that he had flare-ups of his 
skin disability.  See pages 10 through 14 of transcript.  

An additional VA skin examination is therefore needed to 
render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

The Board points out that where a veteran appeals the initial 
rating assigned for a disability, as is the case here, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, if later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  Thus, in this case, a more 
recent VA examination may provide additional evidence showing 
that a higher initial or staged rating is appropriate.


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records dating from June 2006 to the 
present, and associate the records with 
the Veteran's claims file.  Efforts to 
obtain these records should only end if 
they do not exist or further efforts to 
obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  Once the records requested above have 
been obtained, the RO should schedule the 
Veteran for a VA skin examination to 
ascertain the current severity and 
manifestations of his service-connected 
pseudofolliculitis barbae.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the March 
2006 VA skin examination report and the 
numerous VA outpatient treatment records 
on file, and to comment on the current 
severity of the Veteran's service-
connected skin disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
service-connected skin disability under 
the applicable rating criteria.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), a 
copy of this REMAND and all pertinent 
records in the appellant's claims file, 
or in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After conducting any additional 
development deemed necessary, to include 
affording the Veteran a VA examination or 
examinations, the RO should readjudicate 
the appealed issues in light of all the 
evidence of record, to include all 
evidence associated with the claims file 
after the issuance of the January 2007 
SOC.  In so doing, the RO should, 
concerning the initial rating claim, also 
consider whether "staged" ratings are 
appropriate in light of Fenderson.  If 
the benefits sought on appeal in any 
respect remain denied, the Veteran and 
his representative should be provided a 
SSOC that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

